Citation Nr: 0327809	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  97-14 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) for the period 
prior to July 22, 1999.

2.  Entitlement to an initial rating in excess of 50 percent 
for PTSD, from July 22, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

This veteran had active service from September 1965 to 
September 1969.

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1995 rating action 
in which the RO denied the claims for service connection for 
sinusitis and PTSD, as well as a claim for an increased 
rating for service-connected cervical spine disorder.

A September 1997 hearing officer's decision established 
service connection for PTSD and assigned a 30 percent rating, 
and increased the evaluation for a cervical spine disorder 
from noncompensable to 10 percent.  Ratings for both 
disabilities became effective on May 28, 1993 (the date of 
the veteran's claim for increased ratings for these 
disorders).  Although the hearing officer's decision assigned 
an increased rating for the cervical spine disability, the 
veteran has not been granted the maximum available benefit, 
and that claim remains viable on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

Following appellate review in June 1999, the Board remanded 
the case to the RO for further development of all three 
issues.  Concerning PTSD, the issue currently on appeal is 
entitlement to an initial rating greater than 30 percent for 
PTSD for the period prior to July 22, 1999.  In this regard, 
the Board also notes that the RO adjudicated the PTSD claim 
as one for an increased rating.  However, in light of the 
distinction noted by the United States Court of Appeals for 
Veterans Claims (Court) in the case of Fenderson v. West, 12 
Vet. App. 119 (1999), the Board recognizes the requirement to 
discuss the propriety of the initial rating assigned for 
PTSD.

In an October 2000 decision, the Board denied the claim of 
entitlement to service connection for sinusitis on the basis 
that the claim was not well grounded.  The Board also granted 
an increased evaluation of 30 percent for a cervical spine 
disorder. Regarding the increased rating claim for PTSD, the 
Board denied an initial rating in excess of 30 percent for 
the period prior to July 22, 1999, and granted an increase of 
50 percent as July 22, 1999.  The appellant appealed the 
decision to the Court.

By rating action of January 2001, the RO effectuated the 
Board's October 2000 decision.  On February 13, 2001, the 
veteran filed his notice of appeal with the Court.  On 
February 22, 2001, the RO issued the notification of the 
January 2001 rating action effectuating the Board's October 
2000 decision.  However, the January 2001 rating action is 
null as it served to effectuate the October 2000 Board 
decision vacated by the Court.

In April 2001, the Secretary filed an unopposed motion for 
remand. In July 2001, the Court granted the motion and 
vacated the Board's October 2000 decision denying service 
connection for sinusitis, a rating in excess of 30 percent 
for a cervical spine disorder, an initial rating in excess of 
30 percent for PTSD prior to July 22, 1999, and a schedular 
rating in excess of 50 percent for PTSD from July 22, 1999.  
The case was returned to the Board for adjudication.

On May 9, 2002, the Board received additional evidence from 
the veteran, via facsimile, including a statement related to 
the claim of service connection for sinusitis.  In June 2002, 
the Board issued decisions on the increased rating issues, 
and determined that further development was required for the 
sinusitis claim.  However, in September 2002, the Board 
vacated the decision.

The Board issued another decision in September 2002 that 
denied a rating in excess of 30 percent for a cervical spine 
disorder and an initial rating in excess of 30 percent for 
PTSD prior to July 22, 1999, and granted an initial rating of 
50 percent for PTSD from July 22, 1999.  The issue of 
entitlement to service connection for sinusitis was deferred.

In March 2003, the parties filed a joint motion for a remand 
only with regard to the two issues concerning PTSD.  In March 
2003, the United States Court of Appeals for Veterans Claims 
(Court) vacated the portion of the Board decision that denied 
an initial rating in excess of 30 percent for PTSD prior to 
July 22, 1999, and granted an increased initial rating of 50 
percent for PTSD from July 22, 1999.  The Court also remanded 
the matter for actions consistent with the motion.  The 
appeal for the remaining issue, which was service connection 
for sinusitis, was dismissed.  This issue will addressed in a 
separate decision 


REMAND

In a March 28, 2003 Order, the Board was instructed by the 
Court to take action consistent with the Joint Motion for 
Partial Remand.  The Motion indicated that the Board should 
note that the veteran had other psychiatric diagnoses and 
that reasonable doubt should be applied where symptomatology 
could not be apportioned among the disorder.  

A review of the record revealed that the veteran has not been 
afforded a comprehensive VA psychiatric examination since 
June 1997.  The 1997 examination report does not contain some 
of the psychiatric diagnoses that were shown in later 
records.  In addition, there was no attempt by the examiner 
to differentiate the symptomatology of the different 
psychiatric disorders.  Therefore, it is necessary to 
schedule the veteran for a VA examination to determine 
whether the symptomatology of the various psychiatric 
disorders may be distinguished.

In addition, any ongoing treatment records from the Syracuse 
VA Medical Center (VAMC) should be obtained since October 
2002 and associated with the file.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
requested to submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
PTSD since October 2002.  Of particular 
interest are records from the Syracuse 
VAMC.  After securing the necessary 
releases, the RO should request copies of 
any medical records that have not been 
previously obtained.  Any such records 
obtained should be associated with the 
claims file.  Unsuccessful attempts at 
procuring any medical records must be 
documented in writing.  The veteran and 
representative should be notified of the 
records VA is unable to obtain, the 
efforts taken by the Secretary to obtain 
those records and any further action to 
be taken by VA with respect to the claim. 

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).

3.  Thereafter, the veteran should be 
scheduled to undergo a psychiatric 
examination to determine the nature and 
severity of his PTSD.  The claims folder 
must be made available to the 
psychiatrist for review in conjunction 
with the examination.  A notation to the 
effect that the records were reviewed 
should be included in the examination 
report.  Psychological testing should be 
ordered if deemed necessary by the 
psychiatrist.  A complete history as well 
as all subjective complaints and 
objective findings should be reported in 
detail.  The psychiatrist should note 
that there are diagnoses of other mental 
disorders and indicate which of the 
psychiatric symptoms are attributed to 
PTSD and which are not.  If the 
symptomatology of PTSD cannot be 
distinguished from the other disorders, 
then the psychiatrist should make a 
statement to this effect in the report.  
The psychiatrist should render an opinion 
as to what effect the service-connected 
disability has on the veteran's social 
and industrial adaptability.  The 
clinical findings and reasons that form 
the basis of the opinion should be 
clearly set forth in the report.  The 
examiner is hereby notified that three 
periods of time must be considered when 
evaluating the veteran.  These periods 
are listed below.  

In rendering an opinion, the examiner is 
requested to stated whether, prior to 
November 7, 1996, the PTSD symptoms 
displayed by the veteran more closely 
resemble (a), (b), or (c), (d) listed 
below:

(a)  The attitudes of all contacts except 
the most intimate are so adversely 
affected as to result in virtual 
isolation in the community. Totally 
incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggravated energy resulting in profound 
retreat from mature behavior must be 
demonstrated. The veteran must also be 
demonstrably unable to obtain or retain 
employment. 

(b)  The ability to establish and 
maintain effective or favorable 
relationships with people is severely 
impaired. The psychoneurotic symptoms are 
of such severity and persistence that 
there is severe impairment in the ability 
to obtain or retain employment. 

(c)  The ability to establish or maintain 
effective or favorable relationships with 
people are considerably impaired and by 
reason of the psychoneurotic symptoms the 
reliability, flexibility, and efficiency 
levels are so reduced as to result in a 
considerable industrial impairment.

(d)  The condition produces definite 
impairment in the ability to establish or 
maintain effective and wholesome 
relationships with people and when 
psychoneurotic symptoms result in such 
reductions in initiative, flexibility, 
efficiency, and reliability levels as to 
produce definite industrial impairment. 

Furthermore, the examiner is requested to 
stated whether, effective November 7, 
1996 through July 21, 1999,  the PTSD 
symptoms displayed by the veteran more 
closely resemble (a), (b), or (c), (d) 
listed above, or (e), (f), (g), (h), 
listed below.

(e)  Total occupational and social 
impairment, due to such symptoms as 
	gross impairment in thought 
processes or communication; persistent 
delusions or hallucinations; grossly 
inappropriate behavior; persistent danger 
of hurting self or others; intermittent 
inability to perform activities of daily 
living (including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.

(f)  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

(g)  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

(h)  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).

Finally, the examiner is requested 
consider the period beginning July 22, 
1999, to the present and indicate, based 
on examination and a review of the 
records, whether the PTSD symptoms more 
closely resembled (a), or (b),or(c), or 
(e), or (f) or (g).  NOTE: (d) and (h) 
are NOT to be considered during that time 
period.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
this claim. 

5.  Upon completion of the requested 
development above, to the extent 
possible, and ensuring that the 
provisions of the VCAA have been complied 
with, the RO should again review the 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




